Citation Nr: 9919524	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  98-03 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals, right pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which increased the evaluation for 
postoperative residuals, right pneumothorax, from 
noncompensable to 10 percent disabling.  The veteran, who had 
active service from September 1983 to July 1987, appealed 
that decision to the BVA and the case was referred to the 
Board for appellate review. 


FINDINGS OF FACT

1.  The disability picture presented by the veteran's 
postoperative residuals, right pneumothorax, more closely 
approximates mild bronchial asthma, with paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks than it approximates moderate 
bronchial asthma, with rather frequent asthmatic attacks 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.

2.  Postoperative residuals, right pneumothorax, are 
manifested by symptoms no more severe than an FEV-1 of no 
less than 71 percent predicted, or an FEV-1/FVC ratio of no 
lower than 71 percent.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for postoperative residuals, right pneumothorax, have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §4.97, Diagnostic Codes 6813-6602 (1996) and 
Diagnostic Code DC 6843 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current 10 percent 
evaluation for postoperative residuals, right pneumothorax, 
does not accurately reflect the severity of his disability.  
He maintains that he suffers from shortness of breath, and 
that his lung condition prevents him from working on road 
construction due to that dust and the blacktop fumes.  

Service connection for post operative residuals, right 
pneumothorax, was granted in January 1989, and a 
noncompensable evaluation was assigned, effective July 1987.  
This decision was based on service medical records that noted 
surgical treatment on three occasions for right 
pneumothoraxes, and on a VA examination report that noted the 
lungs to be essentially within normal limits.  

After the veteran filed a claim seeking entitlement to an 
increased evaluation, in August 1996, he was administered a 
VA examination in October 1996.  The examination report noted 
that the veteran complained of "increasing shortness of 
breath," with no other respiratory complaints.  The examiner 
reported that the veteran appeared healthy and in no 
distress, and his lungs were resonant to percussion and clear 
on auscultation.  Spirometry readings showed an FEV-1 of 81 
percent of the predicted value, and an FEV-1/FVC ratio of 76 
percent.  The examiner commented that the veteran's effort 
was poor but that these results were nevertheless within 
normal limits.  The examiner's impression was "history of 
three right sided spontaneous pneumothoraces, status post 
right pleurodesis.  The disease process is in remission and 
presently causes no significant physiologic impairment."  A 
radiology report noted an impression of "no findings 
suggesting active cardiopulmonary disease."

Based on the results of this examination, the RO increased 
the evaluation for postoperative residuals, right 
pneumothorax, from noncompensable to 10 percent disabling, 
effective August 1996.  In addition the disability was 
evaluated under a different Diagnostic Code pursuant to 
recent changes in the regulations.  

VA treatment records from June 1997 reported that the veteran 
complained of shortness of breath and pain in the chest.  He 
was diagnosed with chest pain and chronic obstructive 
pulmonary disease.  

The veteran was reexamined in December 1997.  He complained 
of increasing dyspnea on exertion since his last examination, 
and provided a history of hemoptysis three months previously.  
Treatment for his lung disability consisted of an inhaler and 
a bronchodilator, but no oxygen.  He reported further that he 
had been laid off from work due to his lung condition.  
Physical examination revealed both lungs to be clear to 
auscultation, there were no adventitious sounds, wheezes, 
rhonchi or rales noted.  X-rays of the chest revealed no 
changes since July 1997, and no active findings suggestive of 
significant disease.  

Spirometry readings were obtained, and the examiner commented 
that these were unchanged since the last VA examination.  The 
FEV-1 reading was 104 percent of the predicted value, and the 
FEV-1/FVC ratio was 82 percent.  The examiner commented that 
the total expiratory time was less than the recommended six 
seconds, but that "the interpretation was one of no 
obstruction or air flow limitation, and the testing was felt 
to be within normal limits."  The examiner commented further 
that a review of the available X-rays "does not indicate any 
significant chronic obstructive pulmonary disease."  The 
diagnosis was "dyspnea on exertion by history.  Spirometry 
within normal limits.  Physical examination within normal 
limits."

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  

The Board notes that by regulatory amendment, effective 
October 7, 1996, substantive changes were made to the 
schedular criteria for evaluating respiratory disorders, as 
set forth at 61 Fed. Reg. 46720-46731 (1996) (codified at 
38 C.F.R. §§ 4.96 and 4.97).  The veteran's claim was filed 
in August 1996, prior to this change in the regulations.  
Where the law or regulations change while a case is pending, 
however, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet.App. 308, 312-313 (1991).  The RO has 
evaluated the veteran's disabilities under both the old and 
the current regulations.  

Prior to the changes in the regulations, the veteran's 
disability was evaluated under 38 C.F.R. § 4.97, Diagnostic 
Codes (DC) 6813-6602.  Under DC 6813, a 30 percent evaluation 
was warranted for partial collapse of the lung, approximately 
one-half collapsed.  Under DC 6814, a 100 percent evaluation 
was warranted for spontaneous pneumothorax, for a period of 
six months.  Residuals were to be rated analogous to 
bronchial asthma under DC 6602.  Under DC 6602, a 30 percent 
evaluation was warranted for moderate bronchial asthma, with 
rather frequent asthmatic attacks (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks.  A 10 percent evaluation was warranted for mild 
bronchial asthma, with paroxysms of asthmatic type breathing 
(high pitched expiratory wheezing and dyspnea) occurring 
several times a year with no clinical findings between 
attacks.  

Subsequent to the regulatory changes, DC 6813 was deleted 
from 38 C.F.R. Part 4.  The new applicable Diagnostic Code is 
DC 6843, which relates to traumatic chest wall defect, 
pneumothorax, hernia, etc.  Under this code, a 30 percent 
evaluation is warranted for: an FEV-1 of 56 to 70 percent of 
the predicted value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Viral Capacity (FEV-1/FVC) of 
56 to 70 percent, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) 56 to 
65 percent predicted.  A 10 percent evaluation is warranted 
for: an FEV-1 of 71 to 80 percent predicted, or; the FEV-
1/FVC ratio of 71 to 80 percent, or; DLCO (SB) of 66 to 80 
percent predicted.  

Following a careful review of the evidence, the Board finds 
that the evidence indicates that, under the old regulations, 
the disability picture presented by the veteran's 
postoperative residuals, right pneumothorax, more closely 
approximates a 10 percent evaluation than it approximates a 
30 percent evaluation.  In this regard, the Board notes that 
while the veteran has complained of dyspnea on exertion, 
there is no evidence that the veteran has suffered from 
rather frequent asthmatic, or asthmatic-like attacks every 10 
to 14 days, nor is there any evidence of paroxysms of 
asthmatic type breathing.  Indeed, overall the medical 
findings have been rather mild, with X-rays and physical 
examination of the lungs both suggestive of no active 
disease.  An increased evaluation is therefore not warranted 
under the old regulations.

Nor is a higher evaluation warranted under the current 
regulations.  Following a careful review of all the evidence, 
the Board finds that the evidence indicates that 
postoperative residuals, right pneumothorax, is manifested by 
symptoms no more severe than an FEV-1 of no less than 71 
percent predicted, or an FEV-1/FVC ratio of no lower than 71 
percent.  

The Board notes that during an October 1996 VA examination 
the veteran complained of "some numbness and pain on 
exertion" around the surgical scar for his service-connected 
postoperative residuals, right pneumothorax, thus raising a 
question of whether a separate evaluation for a postoperative 
scar is warranted.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  However, there is no clinical evidence of a tender 
or painful scar by objective determination (i. e., palpation 
of the scar), nor is there any indication of an ulcerated 
scar or functional limitation due to the scar.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805.  Therefore, a separate 
compensable rating for a scar is not warranted. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for an evaluation in excess of 10 percent for 
postoperative residuals, right pneumothorax, under either the 
old or the new regulations, must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board notes that the veteran has complained that 
postoperative residuals, right pneumothorax, interferes with 
employment, causing him to suffer from dyspnea due to the 
dust and fumes when working in construction.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
the RO may refer a claim to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1) (1998).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (1998).

In this case, the RO has adjudicated the issue of entitlement 
to an extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular rating 
is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided under the 
diagnostic codes for the veteran's lung disability, but the 
medical evidence reflects that comparable manifestations are 
not present in this case.  Second, the Board finds no 
evidence of an exceptional disability picture in this case.  
The veteran has not required any periods of hospitalization 
for his service-connected postoperative pneumothorax.  There 
is no evidence in the claims file to suggest that marked 
interference with employment is the result of the service-
connected disability.  Thus, the Board finds that the absence 
of evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disability.  The disability is appropriately rated under the 
schedular criteria.

The veteran is advised that it is his ultimate responsibility 
in furnishing employment records that would support a finding 
of marked interference with employment and/or evidence of 
frequent periods of hospitalization in any claim for an 
extraschedular rating.  See 38 C.F.R. § 3.321 (b)(1); 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals, right pneumothorax, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 


